Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species I (fig. 7), claims 1-9 and 11-20, in the reply filed on 09/14/22 is acknowledged.
Claim 7 recites “wherein the single gap is additionally utilized by the fan as an air exhaust” lines 1-2. It appears to read on Species of fig. 11.
Claims 16-18 recite “the panel is rotatably attached to the housing via a hinge” in lines 2-3.  These claims appear to read on Species of figs. 15 and 17.
Therefore, claims 1-6, 8-9, 11-15 and 19-20 herein read on elected Species I (fig. 7).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more first wall”, “one or more second wall”, “front face” and “one edge” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the single gap" in line 1.  
Claim 11 recites the limitation "the wall opening" in line 2.
There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8-9, 11-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3336438 (hereinafter EP ‘438) in view of DE 102009059836 (hereinafter DE ‘836).
As regarding claim 1, EP ‘438 discloses the claimed invention for a kitchen ventilation system (figs. 1-2), comprising: an opening (106) in a wall (tip of 105); a panel (108, 110) disposed within an inner perimeter of the opening, such that at least one airflow gap (109) is formed between an outer perimeter of the panel and the inner perimeter of the opening.
EP ‘438 does not disclose a removable panel.  DE ‘836 teaches a removable panel (22 of fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a removable panel as taught by DE ‘836 in order to enhance extractor hood performance.
EP ‘438 as modified discloses a fan (103) in fluid communication with the opening in the wall, wherein the fan is configured to move air through the at least one airflow gap; wherein the removable panel comprises a planar expanse and a raised lip (108 of fig. 1) around the outer perimeter.
EP ‘438 as modified does not disclose the panel is configured to hold one or more first wall covering materials secured thereon.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide the panel is configured to hold one or more first wall covering materials secured thereon in order to enhance extractor hood performance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
As regarding claim 2, EP ‘438 as modified discloses all of limitations as set forth above.  EP ‘438 as modified discloses the claimed invention except for one or more second wall covering materials disposed on the wall; wherein the first and second wall covering materials have a matching appearance.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide one or more second wall covering materials disposed on the wall; wherein the first and second wall covering materials have a matching appearance. in order to enhance extractor hood performance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
As regarding claim 3, EP ‘438 as modified discloses all of limitations as set forth above.  EP ‘438 as modified discloses the claimed invention for wherein a front face of the removable panel (108) is flush with the wall when installed.
As regarding claim 4, EP ‘438 as modified discloses all of limitations as set forth above.  EP ‘438 as modified discloses the claimed invention for wherein the at least one airflow gap (109) is formed continuously around all edges of the removable panel (108).
As regarding claim 5, EP ‘438 as modified discloses all of limitations as set forth above.  EP ‘438 as modified discloses the claimed invention for wherein the at least one airflow gap consists of a single gap (109) along one edge of the removable panel (108).
As regarding claim 6, EP ‘438 as modified discloses all of limitations as set forth above.  EP ‘438 as modified discloses the claimed invention for wherein the single gap (109) is utilized by the fan as an air intake.
As regarding claim 8, EP ‘438 as modified discloses all of limitations as set forth above.  EP ‘438 as modified discloses the claimed invention for wherein the at least one airflow gap consists of a first gap (left 109) along a first edge of the removable panel and a second gap (right 109) along an opposing second edge of the removable panel (108 of fig. 1).
As regarding claim 9, EP ‘438 as modified discloses all of limitations as set forth above.  EP ‘438 as modified discloses the claimed invention for wherein the first gap (left 109 of fig. 1) is utilized by the fan as an air intake.
As regarding claim 11, EP ‘438 as modified discloses all of limitations as set forth above.  EP ‘438 as modified discloses the claimed invention for wherein the inner perimeter of the wall opening and the outer perimeter of the removable panel each have a rectilinear shape (fig. 1).
As regarding claim 12, EP ‘438 as modified discloses all of limitations as set forth above.  EP ‘438 as modified discloses the claimed invention except for wherein the wall is part of a room in a building, and the fan is configured to cause the air to exhaust to an exterior of the building.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the wall is part of a room in a building, and the fan is configured to cause the air to exhaust to an exterior of the building in order to enhance the kitchen ventilation system performance, since it was known in the art as shown in NO 20151317 (hereinafter NO ‘317 – fig. 1).
As regarding claim 13, EP ‘438 as modified discloses all of limitations as set forth above.  EP ‘438 as modified discloses the claimed invention for one or more filters (107) disposed in an airflow path of the fan.
Regarding claims 14-15, while the references cited do not disclose the at least one airflow gap has a dimension no larger than 25% of a width of the removable panel and the at least one airflow gap has a dimension between 0.25 inches and 6 inches, one in the art would appreciate that any dimension could be chose absent unexpected results and that such a determination would have been within the skill of one of ordinary skill in the art.
As regarding claim 19, EP ‘438 as modified discloses all of limitations as set forth above.  EP ‘438 as modified discloses the claimed invention for a filter (107).
As regarding claim 20, EP ‘438 as modified discloses all of limitations as set forth above.  EP ‘438 as modified discloses the claimed invention except for wherein the filter comprises at least one material from the group consisting of: paper, polypropylene, activated carbon, polyurethane, polyester, and metal.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the filter comprises at least one material from the group consisting of: paper, polypropylene, activated carbon, polyurethane, polyester, and metal in order to enhance extractor hood performance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773